DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10 and 12 have been canceled.
Claims 1-9, 11, and 13-17, are allowed.

Response to Amendment
The previous objections to claims 10 and 11, have been removed in view of the applicant's amendments.
The previous 103 rejections have been removed in view of the applicant's amendments.
The previous 112 rejections have been removed in view of the applicant's amendments.
The applicant has forgot to amend all of the circuits with the modules (as listed in the instant specification).  See Examiner’s Amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
4. (Currently Amended) The device of growing a virtual plant according to any one of claim 1, further comprising: a fingerprint identification module on a second surface of the housing, wherein the fingerprint identification module is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation.
 
16. (Currently Amended) The device of growing a virtual plant according to claim 2, further comprising: a fingerprint identification module on a second surface of the housing, wherein the fingerprint identification module is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation.
 
17. (Currently Amended) The device of growing a virtual plant according to claim 3, further comprising: a fingerprint identification module on a second surface of the housing, wherein the fingerprint identification module is configured to identify a fingerprint of a user, determine a permission of the user according to the identified fingerprint of the user, and turn on the device of growing a virtual plant in a case that the permission of the user is that the user has a right to perform an operation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Following an exhaustive session of searching, examining, and consideration, the examiner has found that, with the addition of the matter of now canceled claim 10 being added to the independent claim, this application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145